FILED
                             NOT FOR PUBLICATION                                 APR 15 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 09-10180

               Plaintiff - Appellee,               D.C. No. 3:07-cr-00721-SI

  v.
                                                   MEMORANDUM *
ANDREW MAKER,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Northern District of California
                       Susan Illston, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Andrew Maker appeals from his bench-trial conviction for simple assault

within a special maritime or territorial jurisdiction of the United States, in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. § 113(a)(5). We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

      Maker contends that his conviction should be reversed because there was

insufficient evidence that the offense took place within the territorial jurisdiction of

the United States. Viewing the evidence in the light most favorable to the

prosecution, see United States v. Stanton, 501 F.3d 1093, 1099 (9th Cir. 2007), a

rational trier of fact could have found that the offense took place within the

boundaries of Fort Mason, which Maker does not dispute is located on federal

land. See United States v. Coutchavlis, 260 F.3d 1149, 1153-54 (9th Cir. 2001).

      AFFIRMED.




                                           2                                     09-10180